DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 08/24/2021, claims 1-47 were canceled and new claims 48-68 were added. Therefore, claims 48-68 are currently pending for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

4.	Claims 48, 60, 62 and 68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 11 of US Patent No. 10,660,183.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

5.	Claims 49-59, 61, 63 and 68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,660,183.  Although the conflicting claims are not identical, they are not patentably distinct from each other because said at least one emitter emits a position indicating signal that is directional, omni-directional, or quasi-directional; said at least one emitter emits a position indicating signal that comprises electromagnetic radiation; the electromagnetic radiation is selected from: visible, invisible, infrared, ultraviolet, microwave, or radio frequency radiation; the device having GPS; the GPS receiver receives a radio clock signal transmitted by government or standards agency and wherein the electronic circuitry is configured to determine its current position based on said radio clock signal; a transmitter for transmitting its current position; the transmitter transmits the device's current position such that its current position is indicated on a GPS display or other mapping system; sense proximity of an oncoming vehicle and to cause the position indicating signal to change in response to the sensed proximity of the oncoming vehicle; wherein proximity of an oncoming vehicle is sensed by ultrasound, radar, laser reflection or head-light intensity; wherein the emitter emits visible light which increases in intensity, changes in intensity or changes in color in response to sensed proximity of an oncoming vehicle; the emitter emits flashes of light which become more rapid or become continuous in response to sensed proximity of an oncoming vehicle; the synchronization signal transmitter is of a type selected from: radiofrequency transmitters, Bluetooth transmitters, WiFi transmitters, electrical hard wire connections, visible light transmitters, infra-red light transmitters, light pulse transmitters, LiDAR devices, sound transmitters, speakers, percussion emitters, ultrasound transmitters, radar devices, short range radar (SRR) devices, medium range radar (MRR) devices, long range radar (LRR) devices, moving apparatus detectable by motion sensors or motion detectors and transmitters which transmit photonic images detectable by cameras; the devices operate as a mesh network when within said synchronization range; and the devices emit position indicating signals of a type selected from: visible or infrared light, constant visible or infrared light, blinking, flashing or intermittent visible or infrared light, a particular pattern of blinking, flashing or intermittent visible or infrared light, light of changing colors, sound, constant sound, intermittent sound, a particular pattern of intermittent sound and sound of changing volume, pitch, type or character are conventional prior art features (as shown in the art rejection below) and the use of such features in claim 1 of US Patent No. 10,660,183 would have been obvious and would not have involved a patentable invention.

6.	Claims 48, 54, 56, 58-62, 66 and 68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 9 and 10-12 of US Patent No. 11,013,091.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
7.	Claims 49-53, 55, 57 and 63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of US Patent No. 11,013,091. Although the conflicting claims are not identical, they are not patentably distinct from each other because said at least one emitter emits a position indicating signal that is directional, omni-directional, or quasi-directional; said at least one emitter emits a position indicating signal that comprises electromagnetic radiation; the electromagnetic radiation is selected from: visible, invisible, infrared, ultraviolet, microwave, or radio frequency radiation; the device having GPS; the GPS receiver receives a radio clock signal transmitted by government or standards agency and wherein the electronic circuitry is configured to determine its current position based on said radio clock signal; the transmitter transmits the device's current position such that its current position is indicated on a GPS display or other mapping system; wherein proximity of an oncoming vehicle is sensed by ultrasound, radar, laser reflection or head-light intensity; and the devices operate as a mesh network when within said synchronization range are conventional prior art features (as shown in the art rejection below) and the use of such features in claim 1 of US Patent No. 10,660,183 would have been obvious and would not have involved a patentable invention.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 48, 50-55, 60-62 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfain (US 2016/0174099).
	For claim 48, Goldfain discloses a wearable signal emitting device comprising: 
	a wearable article comprising a wearable garment, vest, shoe, running shoe, headgear, cap, hat, helmet, hard hat, strap, leg strap, arm strap, belt, back-pack, lanyard, jewelry, ear ring, necklace or wrist band [E.g. 0043: the device may be a collar, harness, or other device placed on an animal by a human (e.g., a pet's owner). The wearable device may include a plurality of components including, e.g., one or more sensors and one or more components used to transmit data as described herein; please note, a collar is a wearable device, operable essentially as any wearable device for humans, such as necklaces, wrist band, straps, belts, etc.]; and 
	a position indicating device attached to or integrated in the wearable article [E.g. 0061: create an instant geo-zone around the location of the animal wearing wearable device 101; See Fig. 4 for a dog wearing the device, note, the dog is moving within an environment];
	wherein the position indicating device comprises at least one emitter which emits a position indicating signal [E.g. 0142: wearable device 101 receives and transmits data at transceiving location 404; 0145: information including on/off status may be provided to the owner via status light 604. Status light 604 may be a simple LED or may include a display screen, 604 may be a sound generator that responds to setting changes; Figs. 6A and 6B]; a receiver E.g. 0142: wearable device 101 receives and transmits data at transceiving location 404]; a power source [0051: battery]; and electronic circuitry [E.g. 0053: storage 119 may optionally be associated with storage 105 to the point that processor 118 writes directly and/or reads directly from storage 105 (as being shared between processor 100 and processor 118). Raw data from sensor types C 112 and sensor types D 113 are processed by preprocessor 120 before the data being sent to processor 100]; and
	wherein input signal(s) are received via the receiver and the electronic circuitry causes the position-indicating signals emitted by the emitter to change in response to the receipt of one or more input signal(s) [E.g. 0067: Opportunistic syncing may occur using one or more threshold values and other data values available to the components of the syncing system (that is, the wearable device and one or more servers and other devices local or remote to the wearable device in communication with the wearable device using one or more wired or wireless communication linkages); 0065].
	For claim 50, Goldfain discloses wherein said at least one emitter emits a position indicating signal that comprises electromagnetic radiation [E.g. 0062: wearable device 101 is associated with a base station, processor 100 may determine when, e.g., an RF beacon signal, Wi-Fi signal, Bluetooth signal, or other RF technology signal emitted from the base station drops below a threshold level and, in response, may obtain the location of the device from a GPS receiver 106 and record and/or transmit the location of the wearable device 101 via a cellular radio transceiver 107, Wi-Fi, Bluetooth, or other technology to a pet owner or veterinarian, 0064: The cellular radio transceiver 107 may be used as one means of transmitting and receiving data at the wearable device 101, 0054: the communication interfaces may include one or more of microwave antennas, a RF antenna, a RFID antenna, a cellular radio transceiver]. 
	For claim 51, Goldfain discloses wherein the electromagnetic radiation is selected from: visible, invisible, infrared, ultraviolet, microwave, or radio frequency radiation [E.g. 0062: wearable device 101 is associated with a base station, processor 100 may determine when, e.g., an RF beacon signal, Wi-Fi signal, Bluetooth signal, or other RF technology signal emitted from the base station drops below a threshold level and, in response, may obtain the location of the device from a GPS receiver 106 and record and/or transmit the location of the wearable device 101 via a cellular radio transceiver 107, Wi-Fi, Bluetooth, or other technology to a pet owner or veterinarian, 0064: The cellular radio transceiver 107 may be used as one means of transmitting and receiving data at the wearable device 101, 0054: the communication interfaces may include one or more of microwave antennas, a RF antenna, a RFID antenna, a cellular radio transceiver].
	For claim 52, Goldfain discloses global positioning system (GPS) receiver [E.g. 0059-0064].
	For claim 53, Goldfain discloses wherein the GPS receiver receives a radio clock signal transmitted by government or standards agency and wherein the electronic circuitry is configured to determine its current position based on said radio clock signal [E.g. 0108: Each may be used in conjunction with a GPS receiver 106 and/or cellular radio transceiver 107 or as a replacement to provide two-way data transmission through paired access points as well as provide presence, proximity, and retrieve time of day information identifying the general location of the wearable device 101.].
	For claim 54, Goldfain discloses a transmitter for transmitting its current position [E.g. 0062: transmit the location of the wearable device 101 via a cellular radio transceiver 107, Wi-Fi, Bluetooth, or other technology to a pet owner or veterinarian, 0064, 0068].
	For claim 55, Goldfain discloses wherein the transmitter transmits the device's current position such that its current position is indicated on a GPS display or other mapping system [E.g. 0062: transmit the location of the wearable device 101 via a cellular radio transceiver 107, Wi-Fi, Bluetooth, or other technology to a pet owner or veterinarian, 0064, 0068, 0133, 0280-0285].
For claim 60, Goldfain discloses transmit a synchronization signal to other devices located within a synchronization range of that device [E.g. 0068: the wearable device may examine the strength of the communication linkages between it and the origin, intermediate and/or destination server or device. For example, the wearable device may examine the strength of one or more wireless network linkages (WiFi) and determine the received signal strength, including the received signal strength indication (RSSI). If the wearable device determines that it would be a preferable time to sync, but that the strength of the communication linkage is below a threshold value, the wearable device may defer the attempt to sync until the strength of the communication linkage is above the threshold value].
For claim 61, Goldfain discloses wherein the synchronization signal transmitter is of a type selected from: radiofrequency transmitters, Bluetooth transmitters, WiFi transmitters, electrical hard wire connections, visible light transmitters, infra-red light transmitters, light pulse transmitters, LiDAR devices, sound transmitters, speakers, percussion emitters, ultrasound transmitters, radar devices, short range radar (SRR) devices, medium range radar (MRR) devices, long range radar (LRR) devices, moving apparatus detectable by motion sensors or motion detectors and transmitters which transmit photonic images detectable by cameras [E.g. 0051: The wearable device may further include one or more an RF radio, a Wi-Fi radio, a Bluetooth radio, and/or a cellular radio transceiver 107; 0053: radar-based signaling].
For claim 62, Goldfain discloses wherein the electronic circuitry of each device uses received synchronization signals to cause its signal emitter to emit position indicating signals which are synchronized with those emitted by others of said devices located within said synchronization range [E.g. 0069: This time period may be, for example, daylight hours local to the wearable device (i.e. in the same zip code, area code, time zone, or the like). As another example, if the user frequently examines data at certain times of day or days of week, syncing attempts may be performed with greater frequency in the time period just before when the user frequently examines the data. For example, if the user frequently checks for synced data at 9:00 a.m. local time, the wearable device may attempt to sync every 15 minutes beginning at 8:00 a.m. local time, where it may only attempt to sync every 60 minutes for the hour beginning at 7:00 a.m. local time; 0067: Opportunistic syncing may occur using one or more threshold values and other data values available to the components of the syncing system (that is, the wearable device and one or more servers and other devices local or remote to the wearable device in communication with the wearable device using one or more wired or wireless communication linkages)].
For claim 68, Goldfain discloses wherein the devices emit position indicating signals of a type selected from: visible or infrared light, constant visible or infrared light, blinking, flashing or intermittent visible or infrared light, a particular pattern of blinking, flashing or intermittent visible or infrared light, light of changing colors, sound, constant sound, intermittent sound, a particular pattern of intermittent sound and sound of changing volume, pitch, type or character [E.g. 0145: information including on/off status may be provided to the owner via status light 604. Status light 604 may be a simple LED or may include a display screen, 604 may be a sound generator that responds to setting changes].

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 49, 63 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Selevan (US 2013/0271294).
	For claim 49, Goldfain fails to expressly disclose wherein said at least one emitter emits a position indicating signal that is directional, omni-directional, or quasi-directional.
However, as shown by Selevan, it was well known in the art of emitter devices that at least one emitter emits a position indicating signal that is directional, omni-directional, or quasi-directional [E.g. 0044].
It would have been obvious to one of ordinary skill in the art of emitter devices before the effective filing date of the claimed invention to modify Goldfain with the teaching of Selevan because foe example omni-directional communication provide consistent coverage over a broad area and can service multiple providers.
For claim 63, Goldfain fails to expressly disclose wherein devices operate as a mesh network when within said synchronization range.
However, as shown by Selevan, it was well known in the art of devices that devices can operate as a mesh network when within said synchronization range [E.g. 0040-0043, 0047, 0005-0008, Figs. 6 and 2].
It would have been obvious to one of ordinary skill in the art of devices before the effective filing date of the claimed invention to modify Goldfain with the teaching of Selevan because mesh network are easier to scale, resistant to problems, and easy to add range.
For claim 66, Goldfain fails to expressly disclose wherein the signal emitters of devices located within said synchronization range emit flashes of light in a synchronized format selected from: flashes of light in sequence progressing from a first-positioned device to a last-positioned device; flashes of light in sequence progressing from a last-positioned device to a first-positioned device; flashes of light in unison; continuous light in unison; flashes of light in predetermined flashing pattern; flashes of light in predetermined color pattern; and concurrent flashes of light from pairs of said devices within said synchronization range.
However, as shown by Selevan, it was well known in the art of signal emitters that signal emitters of devices located within said synchronization range emit flashes of light in a synchronized format selected from: flashes of light in sequence progressing from a first-positioned device to a last-positioned device; flashes of light in sequence progressing from a last-positioned device to a first-positioned device; flashes of light in unison; continuous light in unison; flashes of light in predetermined flashing pattern; flashes of light in predetermined color pattern; and concurrent flashes of light from pairs of said devices within said synchronization range [E.g. 0045].
It would have been obvious to one of ordinary skill in the art of communication before the effective filing date of the claimed invention to modify Goldfain with the teaching of Selevan so that the emitted lights is easier to perceive by a user and thereby improve the overall system.


14.	Claims 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Brisimitzakis et al. (Brisimitzakis; US 2017/0160392).
For claim 56, Goldfain fails to expressly disclose sense proximity of an oncoming vehicle and to cause the position indicating signal to change in response to the sensed proximity of the oncoming vehicle.
However, as shown by Brisimitzakis, it was well known in the art of position indication devices to sense proximity of an oncoming vehicle and to cause the position indicating signal to change in response to the sensed proximity of the oncoming vehicle [E.g. 0032-0034, 0137, 0142].
It would have been obvious to one of ordinary skill in the art of position indication devices before the effective filing date of the claimed invention was made to modify Goldfain with the teaching of Brisimitzakis in order to enable the wearer of the wearable items to be more cautious by providing an indication that there is another vehicle approaching and thereby improve the overall safety for wearer of the wearable item.
For claim 57, Brisimitzakis further teaches wherein proximity of an oncoming vehicle is sensed by ultrasound, radar, laser reflection or head-light intensity [E.g. 0032-0035, 0084, 0147].
For claim 58, Brisimitzakis further teaches wherein the emitter emits visible light which increases in intensity, changes in intensity or changes in color in response to sensed proximity of an oncoming vehicle [E.g. 0008, 0027, 0092, 0137].
For claim 59, Brisimitzakis further teaches wherein the emitter emits flashes of light [E.g. 0008, 0027, 0092, 0137].
Brisimitzakis fails to expressly disclose that the flashes of light become more rapid or become continuous in response to sensed proximity of an oncoming vehicle.
Although Brisimitzakis fails to expressly disclose that the flashes of light become more rapid or become continuous in response to sensed proximity of an oncoming vehicle, Brisimitzakis teaches flashing a light when an approaching other vehicle comes closer to bicycles [E.g. 0032-0034, 0137, 0142].However, having the flashes of light become more rapid or become continuous in response to sensed proximity of an oncoming vehicle fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brisimitzakis to have the flashes of light become more rapid or become continuous in response to sensed proximity of an oncoming vehicle because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Brisimitzakis.

Allowable Subject Matter
15.	Claims 64-65 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Glaser (US Pat. No. 9,122,966)
	Bae et al. (US 2011/0128161)
	Ewert et al. (US 2018/0165965)

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689